Citation Nr: 1207583	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-08 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a sinus condition.

4.  Entitlement to service connection for lumbar strain with mild degenerative disc disease and L5-S1 radiculopathy.

5.  Entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral ankle degenerative joint disease prior to June 10, 2009.

6.  Entitlement to an evaluation in excess of 10 percent for service-connected right ankle degenerative joint disease from June 10, 2009.

7.  Entitlement to an evaluation in excess of 10 percent for service-connected left ankle degenerative joint disease from June 10, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1980 and from June 1980 to December 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2006 and April 2009 rating decisions by which the RO, in pertinent part, denied service connection for the disabilities enumerated above other than for the ankle disabilities noted.  Regarding the latter, the Veteran contested the initial 10 percent rating assigned for a bilateral ankle disability and argued as well that separate disability ratings were warranted for each ankle.  The RO granted separate 10 percent ratings for the ankles effective June 10, 2009.  The matter of increase, however, remains before the Board.  

In connection with this appeal, it is noted that the Veteran requested and was scheduled for a hearing before a Veterans Law Judge at the RO in May 2011.  Although he was notified of the time and date of the hearing by mail sent to his last known address, he failed to appear for that hearing and neither furnished an explanation for his failure to report nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.704(d) (2011), when an appellant fails to report for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing was withdrawn.  

The issue of entitlement to an effective date earlier than February 25, 2006 for the grant of service connection for left and right ankle degenerative joint disease has been raised by the record in August 2009 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for hearing loss, tinnitus, and lumbar strain with mild degenerative disc disease and L5-S1 radiculopathy, as well as entitlement to an evaluations in excess of 10 percent for service-connected right and left ankle degenerative joint disease from June 10, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence does not show that the Veteran has a chronic sinus condition that is related to service.

2.  For the period prior to June 10, 2009, the Veteran's right and left ankle disabilities were manifested by occasional sprains, an inability to walk on uneven surfaces, and pain on injury and rolling; there was no marked limitation of motion of either ankle.  


CONCLUSIONS OF LAW

1.  A sinus condition was not incurred in active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  For the period prior to June 10, 2009, the criteria for a 10 percent evaluation for a right ankle disability were met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.3, 4.7, 4.20, 4.71a, Diagnostic Codes 5010-5271 (2010). 

3.  For the period prior to June 10, 2009, the criteria for a 10 percent evaluation for a left right ankle disability were met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.3, 4.7, 4.20, 4.71a, Diagnostic Codes 5010-5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, regarding the claims of entitlement to service connection for hearing loss and tinnitus, the Board is granting in full the benefits sought on appeal.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2006 that fully addressed all three notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, notice consistent with the Court's holding in Dingess was not provided concerning the issues addressed herein.  However, such error was harmless given that service connection is being denied for the claimed sinus condition, and hence no rating or effective date will be assigned with respect to this claimed condition.  As well, there was a partial grant of benefits regarding the increased rating claim, but the effective date of service connection has been set, and the benefits have been granted dating back to that time.  Thus, there is no prejudice with the lack of Dingess notice.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and private medical records.  The Veteran has been afforded VA adequate medical examinations in connection with the issues addressed herein.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


A claim of service connection must be accompanied by medical evidence establishing that the claimant currently has the claimed disability.  Absent proof of a present disability, there can be no valid claim.  See, e.g., Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).  

Sinus condition

The service treatment records show that in October 1978, Actifed was prescribed for the sinuses, and Robitussin was prescribed for a cough after the Veteran presented with cold symptoms.  In July 1979, the Veteran complained of a sore throat and congestion, and sinusitis was diagnosed.  In December 1979, there was a diagnosis of sinusitis.  On reenlistment in June 1980, the Veteran reported a history of hay fever.  The examiner's note revealed sneezing in the spring secondary to pollen.  The corresponding medical examination report indicated that the Veteran's sinuses were normal.  On medical examination in December 1981, the sinuses were found to be normal.  In April 1982, a prescription for Dimetapp was refilled due to sinus congestion.  In December 1984, the Veteran reported a history of sinus trouble.  In April 1985, sinus congestion was diagnosed secondary to an upper respiratory infection.  On medical examination in December 1986 just prior to separation, the Veteran's sinuses were characterized as normal.

In June 1991, the Veteran presented with complaints of a headache along with an earache.  The examiner observed tenderness over the sinuses and diagnosed acute sinusitis.  

In October 2003, the Veteran was diagnosed with acute frontal sinusitis that might have been due to allergies - now infected pharyngitis.

On VA examination in July 2006, the Veteran reported that he suffered from allergies and especially hay fever since childhood.  He reported allergies to ragweed, wheat, and to rice in the fields.  He denied any acute sinus infection in the previous two years.  He took Claritin for four to five months a year from April to September or October to control allergy symptoms.  On objective examination, the sinuses were nontender.  The nose was straight, and the nasal mucosa were pink and moist.  The examiner diagnosed no acute or chronic sinus conditions.  The examiner explained that the Veteran had an episode of acute sinusitis in 1979 during service.  The Veteran's allergies existed prior to service, and any sneezing due to pollen noted in 1980 was a natural progression of the condition.  The examiner indicated that there was no current diagnosis of sinusitis and that any post-service sinusitis would be acute and unrelated to the one diagnosis of sinusitis in service.  The Veteran had allergic rhinitis that was not aggravated by service.  

In his February 2007 notice of disagreement, the Veteran argued that he suffered from at least two sinus infections in service in July 1979 and in April 1985 and that his current condition began in service.  

At the outset, the Board notes that a veteran is presumed to have been in sound condition upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  An appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003. 

In Wagner v. Principi, the United Stated Court of Appeals for the Federal Circuit held that, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, according to the Federal Circuit in Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999). 

If a service entrance examination is unavailable, the presumption of soundness attaches.  Doran v. Brown, 6 Vet. App. 283, 268 (1994). 

Here, there is no record of an initial enlistment examination, and the June 1980 reenlistment examination reflects normal sinuses.  Under such circumstances, the Board finds that the Veteran is entitled to the presumption of soundness for the first period of service.  Doran, 6 Vet. App. at 268.  He is also entitled to the presumption of soundness for the second period of service because although the Veteran reported allergy symptoms, on objective examination, the sinuses were found to be normal.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In any event, the Board emphasizes that the Veteran is not seeking service connection for an allergic condition, thus any mention of an allergic condition noted prior to his second period of active duty service does not appear to be relevant to the Veteran's current claim of entitlement to service connection for a sinus condition.

The service treatment records reflect only one or two episodes of sinusitis.  Other reports of congestion were attributed to colds and upper respiratory infections.  In any event, the first diagnosis of sinusitis after separation from service was in June 1991, when acute sinusitis was found.  Another episode of sinusitis was diagnosed in 2003.  On VA examination in July 2006, the Veteran denied any sinusitis in the previous two years.  The VA examiner expressly found that the Veteran did not suffer from a chronic sinus disability.

In order for service connection to be granted, the evidence must reflect the presence of a chronic disability.  38 C.F.R. § 3.303(b).  According to the July 2006 VA examination report, there is no chronic disability, as the few episodes of sinusitis diagnosed after service were acute and transitory.  Under such circumstances, service connection for a sinus condition is not warranted.  Id.; see also Degmetich, supra; Brammer, supra (service connection presupposes a current diagnosis of the claimed disability).  

The Board acknowledges the Veteran's arguments stating that current episodes of sinusitis are related to the few suffered in service.  The Board, however, does not find the Veteran's arguments probative because the Veteran is not shown to be competent to render medical opinions upon which the Board may rely.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

In short, because there is no present chronic disability of the sinuses, and because the competent and probative evidence does not show that any present sinus manifestations are related to service, the preponderance of the evidence is against the claim, and service connection for a sinus condition is denied.  38 C.F.R. § 3.303; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra.  


Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's service-connected left and right ankle degenerative joint disease was rated 10 percent disabling by the RO under the provisions of Diagnostic Code 5271-5010 before June 10, 2009.  38 C.F.R. § 4.71a.

Arthritis, due to trauma, substantiated by X-ray findings will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003 (degenerative arthritis), arthritis of a major joint or group of minor joints is rated under the criteria for limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  The ankles are considered major joints.  38 C.F.R. § 4.45 (2011). 

Disabilities of the ankle are rated for limitation of motion.  A 10 percent rating is warranted if limitation is moderate, and a 20 percent rating is warranted if limitation is marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  For VA purposes, the normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2011). 

On VA examination in July 2006, the Veteran denied chronic daily right ankle pain.  Indeed, there was only mild pain with rolling the ankles, and the average amount of pain when rolling the ankles was a four or five on a scale of one to 10.  There was right ankle weakness but no stiffness.  There was no heat or redness.  The Veteran stated that he sustained a right ankle sprain every two or three months.  There was no locking, fatigue, or lack of endurance associated with the right ankle.  Flare-ups of pain occurred every two or three months.  They were mild and lasted for no longer than a day.  The right ankle did not impede the Veteran's work performance.  He was a long haul truck driver.  The right ankle had no impact on the Veteran's occupation.  The Veteran, however, was reluctant to walk on uneven surfaces.

As to the left ankle, the Veteran denied daily left ankle pain.  Left ankle pain was a four or five on a scale of one to 10 with rolling or injuries.  There was weakness but no stiffness.  There was no heat or redness.  There was no locking, fatigue, or lack of endurance associated with the left ankle.  Flare-ups occurred every two or three months with an acute injury.  The pain associated with the injuries was mild and lasted no longer than 24 hours.  The left ankle did not impede the Veteran's work performance.  The left ankle had no impact on the Veteran's occupation.  The Veteran, however, was reluctant to walk on uneven surfaces.  

On objective examination, there was no heat, redness, or soft tissue swelling of the ankles.  There was full, painless range of motion bilaterally with normal strength.  Dorsiflexion was to 50 degrees and plantar flexion was to 20 degrees.  The examiner diagnosed mild posttraumatic right ankle degenerative changes with decreased eversion strength and mild posttraumatic left ankle degenerative changes with decreased eversion strength.

Initially, the Board notes that there are five diagnostic codes pertinent to the ankle.  Diagnostic Code 5270 (ankylosis of the ankle), Diagnostic Code 5272 (ankylosis of the subastragular or tarsal joint), Diagnostic Code 5273 (malunion of the os calcis or astragalus), and Diagnostic Code 5274 (astragalectomy) are inapplicable herein, as the Veteran does not suffer from the manifestations to which they pertain.  Only Diagnostic Code 5271, under which the Veteran is currently rated, applies in this instance.

The Board finds that an evaluation in excess of 10 percent is inapplicable for the bilateral ankle disability for the entire period prior to June 10, 2009 because there is no marked ankle limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271; Fenderson, supra.  As noted above, the medical evidence shows findings of complaints of bilateral ankle pain with clinical finding showing mild posttraumatic left ankle degenerative changes with decreased eversion strength.  The outpatient treatment records during that period do not include complaints or findings regarding the ankle.  The examiner's description of the clinical findings, however, have allowed the Board to determine that the symptoms of both ankle disabilities more nearly approximate moderate limitation of motion and10 percent disability ratings are warranted for each ankle, resolving reasonable doubt in the Veteran's favor.  As such, because the Veteran's ankles display similar symptoms, a 10 percent evaluation is warranted for each ankle separately for the entire period before June 10, 2009 under Diagnostic Code 5271; see also Fenderson, supra.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2011) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  No further compensation is warranted under the foregoing provisions because functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements has not been shown regarding either ankle.  Furthermore, there was no weakened movement, excess fatigability, or incoordination regarding either ankle.

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating due to individual unemployability (TDIU) as a result of that disability is warranted is warranted.  Rice Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Id.  

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right and left ankle disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right and left ankles with the established criteria found in the rating schedule for disabilities of the ankle shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore adequate.  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.


ORDER

Service connection for a sinus condition is denied.

A 10 percent rating (but no higher) is warranted for the Veteran's right ankle disability for the entire period prior to June 10, 2009.  A separate 10 percent rating (but no higher) is warranted for the Veteran's left ankle disability for the entire period before June 10, 2009.  To this extent, the appeal is granted, subject to laws and regulations applicable to payment of VA monetary benefits.


REMAND

For reasons that will become apparent, further development is necessary regarding the issues remaining on appeal.

As to the Veteran's low back claim, another VA examination is necessary.  The service treatment records reflect low back treatment on several occasions.  Post-service private treatment records indicate persistent low back complaints that began well after separation.  The Veteran was afforded a VA examination in July 2006 during which the etiology of the Veteran's current low back disability was discussed.  The examiner's discussion, however, is equivocal in that it appears to suggest a link between current back troubles and service but ultimately concludes that the current back diagnosis is related to the Veteran's post-service occupation as a truck driver.  Moreover, the Board observes that the Veteran has been granted service connection for disabilities of the right and left ankles.  The Veteran contends that his current back disability is due to or aggravated by the bilateral ankle disability.  In order to clarify the origins of the Veteran's back disability, an orthopedic examination is necessary.  38 C.F.R. § 3.159(c)(4).  The examination instructions are contained in the second paragraph below.  

As to the Veteran's right and left ankle disabilities, they were last examined almost three years ago.  Subsequent to the examination, the Veteran has indicated that his symptoms were worse than those described on examination.   In order for the Board to have a complete picture of the present nature of the Veteran's right and left ankle disabilities, a further examination is necessary.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  The examination instructions are contained in the second paragraph below.

With regard to the claimed hearing loss and tinnitus, in a March 2009 opinion, the examiner opined that the Veteran's hearing loss and tinnitus were unrelated to acoustic trauma in service because the Veteran reported hearing loss that began only five or seven years earlier and that tinnitus had its onset 10 to 15 years earlier and because the Veteran's hearing was consistently in the normal range in service.  The examiner asserted that the Veteran's hearing loss and tinnitus began after service due to occupational and recreational noise exposure.  

In his June 2009 notice of disagreement, the Veteran argued that certain details in the VA examination report regarding his post-service work history were erroneous.  For example, the VA examiner pointed to a 40-year service and post-service work history, and the Veteran was only 51 when the examination was conducted.  In his October 2009 substantive appeal, the Veteran stated that the VA examination report was inaccurate in reflecting that hearing loss began five to seven years earlier and that tinnitus began 10 to 15 years earlier.  Rather, he alleged that he had been suffering from hearing loss and tinnitus since service.

In light of the Veteran's assertions regarding the onset of his hearing loss and tinnitus, the additional VA medical opinions are necessary to address his reports of inservice symptoms and continuity of symptoms since service.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Although it appears that the Veteran does not receive VA medical treatment, it was also noted at the time of the June 2009 VA examination that he was presently receiving both private and VA treatment.  The RO should attempt to associate any private and VA medical treatment records with the claims folder.

Accordingly, the case is REMANDED to the RO/AMC for the following action:


1.  Contact the Veteran and obtain the names and addresses of all private health care providers where he has received recent treatment for his hearing loss, tinnitus, low back and bilateral ankle conditions since October 2008.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of all related medical records.  

2.  Obtain all VA treatments records related to the claimed hearing loss, tinnitus, low back and bilateral ankle conditions dated from June 2009 to the present and associate those records with the file.

3.  Schedule a VA orthopedic examination to determine the current severity of the Veteran's service-connected right and left ankle disabilities.  All symptoms should be described in detail.  All appropriate testing should be conducting, include range of motion testing.  Accurate range of motion measurements should be provided.  The examiner should identify any objective evidence of pain or functional loss due to pain associated with the service-connected disabilities.  The examiner should provide an opinion as to the extent that right and/or left ankle pain limits the Veteran's functional ability.  The examiner should also be requested to determine whether, and to what extent, the right and/or left ankle exhibits weakened movement, excess fatigability, or incoordination.  The examiner must comment upon the impact of the right and left ankle disabilities on employment. 

The examiner should diagnose all present disabilities of the low back.  Regarding each, the examiner should opine regarding whether it is at least as likely as not (50 percent or greater likelihood) had it onset during service or is otherwise related to service.  The examiner should also state whether it is at least as likely as not any diagnosed back disability is either proximately due to, or alternatively, permanently aggravated by a service-connected disability, to include service-connected bilateral ankle disabilities.  The examiner should note that aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

A rationale for all conclusions must be provided.  The claims folder, including all existing service medical records, must be made available to the examiner for review in conjunction with the examination.  In the report, the examiner must indicate whether the claims file was reviewed and identify the records upon which he or she relied.

3. The Veteran should be afforded the appropriate examination regarding the claimed hearing loss and tinnitus.  A rationale for all conclusions must be provided.  The claims folder, including all existing service medical records, must be made available to the examiner for review in conjunction with the examination.  In the report, the examiner must indicate whether the claims file was reviewed and identify the records upon which he or she relied.  

The VA physician must review all of the pertinent evidence of record, to include the Veteran's assertions regarding the onset of the claimed hearing loss and tinnitus as well as his post-service occupational noise exposure.  The examiner should indicate whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's hearing loss and tinnitus had its origin in service or is in any way related to the Veteran's active service.  The VA physician must provide a full explanation for the opinion, and include notation of the facts, medical evidence, and/or medical principles used to reach that conclusion.  If the physician cannot provide the requested opinion and explanation without resort to speculation, it must be so stated with reasons why.

4.  Thereafter, the RO should readjudicate the claims.  If any benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


